Zaher v Perri (2019 NY Slip Op 06117)





Zaher v Perri


2019 NY Slip Op 06117


Decided on August 7, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2018-04209
 (Index No. 613214/15)

[*1]John F. Zaher, etc., appellant, 
vCraig P. R. Perri, respondent.


Phillips, Artura & Cox, Lindenhurst, NY (Michael S. Cox of counsel), for appellant.
Forchelli Deegan Terrana LLP, Uniondale, NY (Elbert F. Nasis, Peter B. Skelos, and Michael A. Berger of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to set aside a deed conveying real property, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Joseph Farneti, J.), dated January 31, 2018. The order granted the defendant's motion pursuant to CPLR 3126 to dismiss the complaint.
ORDERED that the order is affirmed, with costs.
The conditional dismissal language in the parties' so-ordered stipulation became absolute upon the plaintiff's failure to comply with its terms (see Piemonte v JSF Realty, LLC, 140 AD3d 1145, 1146; Vitolo v Suarez, 130 AD3d 610, 611; Archer Capital Fund, L.P. v GEL, LLC, 95 AD3d 800, 801; Keenan v Fiorentino, 84 AD3d 740; Pugliese v Mondello, 67 AD3d 880, 881). To avoid the adverse impact thereof, the plaintiff was required to demonstrate a reasonable excuse for his default and the existence of a potentially meritorious cause of action (see Archer Capital Fund, L.P. v GEL, LLC, 95 AD3d at 801; Wei Hong Hu v Sadiqi, 83 AD3d 820, 821). The plaintiff failed to make such a showing. Accordingly, we agree with the Supreme Court's determination to grant the defendant's motion pursuant to CPLR 3126 to dismiss the complaint.
DILLON, J.P., LEVENTHAL, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court